United States Court of Appeals
                      For the First Circuit


No. 01-2443

                          JOHN GARRETT,

                      Plaintiff, Appellant,

                               v.

              TANDY CORPORATION D/B/A RADIO SHACK,

                      Defendant, Appellee.

                      _____________________

                          ERRATA SHEET

     The opinion of this Court, issued on July 9, 2002, should be

amended as follows:

     On page 28, line 3 of 2nd paragraph, replace "then" with

"than".